Sweeney, J.,
dissenting. I respectfully dissent from the majority opinion because R.C. 5321.04(A)(3) clearly imposes a statutory duty upon landlords to “[k]eep all common areas of the premises in a safe * * * condition * * (Emphasis added.) I believe, therefore, that when accumulations of ice and snow render the common areas of a rented residential premises unsafe, then the landlord has a statutory duty to remedy that condition. This does not mean that landlords should be held to an unreasonable standard of conduct. Rather, a landlord should be held liable for injuries sustained as a proximate result of the unsafe condition of a common area only when the landlord received notice or had prior knowledge of the unsafe condition, or when the tenant had made reasonable, but unsuccessful, attempts to notify the landlord of the unsafe condition. See Shroades v. Rental Homes (1981), 68 Ohio St. 2d 20, at 25-26 [22 O.O.3d 152]; Anderson v. Ceccardi (1983), 6 Ohio St. 3d 110, 114-115.
Ohio’s Landlords and Tenants Act was designed, in large part, to afford some statutory protection to residential tenants. As noted in Shroades v. Rental Homes, supra, at 21-22, the Act “changed the previous common law relationship of landlords and tenants under residential rental agreements.” As such, obligations imposed upon landlords by the Act take precedence over common-law principles that might relieve landlords of responsibility for the unsafe or unsanitary condition of residential rental units.
In this case, the Act must be interpreted to protect tenants, such as the elderly, who may not have the physical capability or economic wherewithal to remove unsafe accumulations of ice and snow from the common areas of rental premises. Such an interpretation would be consistent with this court’s prior pronouncements, e.g., Shroades v. Rental Homes, supra, and would be in line with the view of a majority of the jurisdictions that have addressed this issue.1 See Prosser & Keeton, Law of Torts (5 Ed. 1984) 441, Section 63.
Because the plaintiff properly alleged that the defendant landlord had violated a statutory duty imposed by R.C. 5321.04(A)(3), and because the statute in question overrides the pre-existing common-law relationship between landlord and tenant in this area, I would affirm the court of appeals and remand this cause to the trial court.2

 It is interesting to note that many of the jurisdictions which hold that a landlord has a duty to remove unsafe accumulations of ice and snow from the common areas of rental premises (1) have done so without the guidance of a landlord-tenant statute, and (2) have climates that are similar to or more severe than that of Ohio.


 The instant case is readily distinguished from Lopatkovich v. Tiffin (1986), 28 Ohio St. 3d 204, also decided this day, which held that a city ordinance requiring landowners to keep sidewalks free from snow and ice did not “raise a duty on owners and occupiers to the public at large.” Id. at 207. In Lopatkovich, the city ordinance in question thus was designed solely to “assist the city in its responsibility to remove snow and ice from public sidewalks,” id., while the Landlords and Tenants Act clearly was enacted to impose duties upon landlords for the protection of residential tenants.